Citation Nr: 0729808	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-37 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral pes planus with 
hallux valgus and degenerative joint disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 1985 rating decision, service connection for 
bilateral flat feet with hallux valgus and degenerative joint 
disease was denied.  The veteran appealed this determination 
to the Board.  In a December 1985 decision, the Board found 
that the veteran's pes planus existed prior to service and 
did not increase in severity during service.  Additionally, 
the Board found that bilateral hallux valgus and degenerative 
joint disease of the feet were not demonstrated until many 
years after the veteran's separation from service.  As such, 
the Board concluded that the veteran's preexisting pes planus 
was not aggravated during service and the veteran's bilateral 
hallux valgus and degenerative joint disease of the feet were 
not incurred in or aggravated by service and arthritis was 
not presumed to have been incurred during service.  The 
December 1985 Board decision is final.  38 U.S.C.A. § 
7104(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
(VCAA) with regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence in the case at hand.  
The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence.  

In order for the veteran to reopen his claim of service 
connection, he would need to submit evidence showing that 
bilateral pes planus either did not preexist service, but was 
initially incurred during service or is otherwise 
etiologically related to service; or if bilateral pes planus 
did preexist service, that the bilateral pes planus underwent 
an increase in disability during service and that the 
increase in disability was not due to the natural progress of 
the disease, but was rather beyond the natural progress of 
the disease.   

With regard to hallux valgus and degenerative joint disease, 
in order for the veteran to reopen his claim of service 
connection, he would need to submit evidence showing that 
hallux valgus and degenerative joint disease were initially 
incurred during service or are otherwise etiologically 
related to service; or that arthritis was manifest within the 
first post-service year.  

Accordingly, this matter is REMANDED for the following 
action:

The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

